             Case 21-10690-CSS          Doc 77       Filed 05/25/21     Page 1 of 3

                                              250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                              NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                          DENVER, HONG KONG, LONDON,
                                                                          LOS ANGELES, NEW YORK, PALO ALTO,
                                              TELEPHONE: 212.468.8000     SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                              FACSIMILE: 212.468.7900     SINGAPORE, TOKYO, WASHINGTON, D.C.


                                              WWW.MOFO.COM




May 25, 2021                                                              Writer’s Direct Contact
                                                                          +1 (212) 336.4409
                                                                          HMarlier@mofo.com



VIA E-FILING

The Honorable Christopher S. Sontchi
U.S. Bankruptcy Court, District of Delaware
824 N. Market Street, 5th Floor
Wilmington, DE 19801

RE: GVS Portfolio I B, LLC; Case No. 21-10690 (CSS)

Dear Judge Sontchi:

        We respectfully submit this letter on behalf of RREF III Storage LLC (“RREF”) to
respond to the letter of GVS Portfolio I B, LLC (the “Debtor”) filed yesterday [D.I. 71] (the
“Letter”). RREF has in no way prevented the Debtor from obtaining any discovery relevant to
RREF’s Motion for Entry of an Order Dismissing the Debtor’s Chapter 11 Case with
Prejudice and Granting Relief from the Automatic Stay [D.I. 8] (the “Motion to Dismiss”).
Indeed, RREF has gone above and beyond its discovery obligations considering the fact that,
under the bifurcated hearing ordered by the Court for May 26, 2021 (the “May 26 Hearing”),
the only issue is whether Debtor filed its voluntary bankruptcy petition in good faith. By
definition, information in RREF’s possession, custody, or control that was not in the Debtor’s
possession as of its April 12, 2021 bankruptcy petition cannot bear on the issue to be
considered at the May 26 Hearing. It is not, therefore, “critical,” as Debtor claims, to this stage
of this action.

       First, the Debtor should not need a second deposition of RREF’s witness, Michael
Winston. RREF has timely participated in discovery for the May 26 Hearing pursuant to the
agreed upon schedule of the parties. See Exhibit 1 attached hereto, Email from Haimavathi
Marlier to Thad Bracegirdle and various other recipients, dated May 14, 2021 2:02 PM. This
schedule provided that the parties would make document productions on May 19, 2021. Id.
On May 18, 2021, in its interrogatory responses and objections, RREF identified Michael
Winston as the witness it would call to testify at the May 26, 2021 Hearing. On May 19, 2021,
counsel for Debtor requested to depose Mr. Winston at 10:00 a.m. on May 20, 2021 with full
knowledge that it would receive RREF’s document production the night before. See id., Email
from Thad Bracegirdle to Haimavathi Marlier and various other recipients, dated May 19, 2021
8:57 AM.


ny-2116083
             Case 21-10690-CSS              Doc 77       Filed 05/25/21        Page 2 of 3




May 25, 2021
Page Two



        On May 19, 2021, RREF produced to the Debtor 923 documents in electronic, text-
searchable format. Debtor’s counsel could have loaded these onto a review platform overnight
and run simple text searches before Mr. Winston’s deposition, but apparently did not. Instead,
the Debtor’s counsel began Mr. Winston’s deposition at 10:05 a.m. and ended it at 11:50 a.m.
with two breaks. See Letter, at Ex. D. (Michael Winston Dep. Tr.) As is apparent from the
transcript, Mr. Winston testified fully regarding the narrowed Rule 30(b)(6) topics that the
Debtor identified. Indeed, counsel for RREF gave the Debtor’s counsel broad latitude to ask a
range of questions that went beyond the narrowed Rule 30(b)(6) topics identified for Mr.
Winston’s deposition. See id. When the Debtor claimed to need a second round with Mr.
Winston, counsel for RREF asked the Debtor to identify documents that it would like to ask
Mr. Winston about in a second deposition to gain an understanding of what information the
Debtor felt that it lacked. See Letter at Ex. E, Email from Haimavathi Marlier to Thad
Bracegirdle and various other recipients, dated May 21, 2021 6:44 PM. The Debtor has not
identified a single document produced by RREF, or a single additional topic, about which it
needs to ask Mr. Winston before the May 26 Hearing. Thus, there is no evidence that RREF
attempted to “exploit the compressed discovery schedule,” as the Letter claims.

        Second, the Letter also misleads the Court as to the scheduling of the Rule 30(b)(6)
deposition of the Debtor’s designee. Counsel for the Debtor initially proposed that the Debtor’s
30(b)(6) witness, Alan Tantleff, be deposed on Monday, May 24, 2021. See Exhibit 1 attached
hereto, Email from Thad Bracegirdle to Haimavathi Marlier and various other recipients, dated
May 18, 2021 9:29 PM. Consistent with the schedule agreed to by the parties, RREF offered
to depose Mr. Tantleff on May 21, 2021 at noon. See id., Email from Thad Bracegirdle to
Haimavathi Marlier and various other recipients, dated May 20, 2021 12:25 PM. The Debtor
then offered to schedule the deposition on Saturday, May 22, 2021 and cannot now complain
that the schedule it requested gave RREF two days to review the documents it produced. See
id. In any event, since the Debtor produced only 69 documents, RREF certainly did not need
two days to review them.

        Third and finally, RREF’s objection to the production of certain appraisals, internal
valuations, and bidder participation statements are well within the rules, the scope of the May
26 Hearing, and common sense. At the outset, none of these documents bear on the issue to be
considered at the May 26 Hearing. The appraisals that the Debtor seeks are draft appraisals
that were never finalized and the internal valuations reflect confidential analyses undertaken
by RREF.1 Certainly, neither could have formed the basis of any assumption by the Debtor of
the portfolio’s equity value. And there was no requirement for bidders to submit new
participation statements for the April 12, 2021 UCC foreclosure sale.



1
       Even if valuation were at issue for the May 26 Hearing, it is the Debtor’s burden to demonstrate value.

                                                     2
              Case 21-10690-CSS         Doc 77     Filed 05/25/21     Page 3 of 3




May 25, 2021
Page Three


         Based on the information the Debtor seeks to compel RREF to produce (including draft
appraisals, RREF’s internal valuations, and other information that could not have possibly
formed the basis for Debtor’s decision to file for bankruptcy), the Letter is yet another attempt
to re-litigate the New York State court action captioned GVS Portfolio I B, LLC v. Teachers
Ins. Annuity Assoc. of Am., No. 654095/2020 (N.Y. Sup. Ct. Aug. 27, 2020). The Letter alone
serves as further indication that this is a two-party dispute that has already been resolved by
the New York State Supreme Court. Despite the fact that RREF made clear during the May
12, 2021 status conference that RREF’s position was that it should not need to produce any
discovery, RREF nonetheless has acted in good faith in attempting to accommodate the
Debtor’s discovery requests and produced far more information to the Debtor than the Debtor
produced to RREF. See Exhibit 2 attached hereto, May 12, 2021 Tr. at 7:11-7:17 (“The debtor
should not need any discovery to establish why it filed for bankruptcy. The Debtor should
already know why it filed for bankruptcy and be able to prove it.”). RREF respectfully urges
the Court to reject Debtor’s last-ditch attempt to procure additional discovery that has no
bearing on the Motion to Dismiss.


                                              Respectfully submitted,

                                              /s/ Haimavathi V. Marlier

                                              Haimavathi V. Marlier

cc via ECF:    Counsel for Debtor




                                               3
